Title: To James Madison from David Zeigler (Abstract), 4 March 1805
From: Zeigler, David
To: Madison, James


4 March 1805, Cincinnati. “How great sir is my Grief, to find myself no longer Able to procure by my Services any more Good to my Country, Occasioned by wounds received in defending my right and priviledges, but estime myself the most happy of Mortals, especially when seening that under our present Administration I live injoie the fruits of my labour, also can Sing hymns to our Country & pray for the prosperity of our Administration, with wishing Millions of my Country men may injoie our worth.
“I am forced to Resign my Commission as Marshall for the Ohio District, and have the Honor of your sir, to Salute the President, that he will be pleased to Accept my Commission as Marshall, O coud I Say much, but in most respectfull Manner Asked the Goodnese of you, to perform that part, by making known my indeficency, necessary it will be to Continue Untill the President Appointment reachd my Suxcessor.
“I have Also the Honor to inform you, that my situation as Marshall was made very Agreable by his Honor the Judge of the District Court, to him I ever will be indebted. As I am carased by Two Gentlemen of my Acquaintance, I mention my Deputy Jeremiah McCleine Esqure an honest men, Also Michael Baldwine Esquire the late Attorney for the Ohio District, from the Long Acquantance and endimeny with that Gentlemen and the Uniform Princeple & integrity Displayed, recommand him Particullary to the Presidents Notice.
“Of Those Officers that accompanied General Washington to Cambridge anno 1775, only a few are now Preserved, & to that number my Name may be Added how it happened that I was preserved Drow [sic] as many bloody seens, is only Adtributed to the mercy of the Great Ruler of the Universe, the many Old worn out soldier in this neighborhood, daily calling on me directs to divide What little I have, would in a Great Measure enable me to perform that duty if a Small Allowence may be Assigned to me, the United states has fully Satisfayd me for the 17 Years Services, but as getting Old, the many looses sustaint in trade of late, would Assist in paying my Doctors Bills.
“May God Prolong the life of the President with his Counsellors.”
